Citation Nr: 1802557	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to January 14, 2010 and entitlement to a rating in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1970 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   The Veteran presented sworn testimony at a hearing before the undersigned in May 2016.   

The issue of entitlement to an initial rating in excess of 60 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected coronary artery disease has been productive of left ventricular dysfunction with an ejection fraction (LVEF) of 49 percent throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial rating of at least 60 percent rating for coronary artery disease have been met beginning September 16, 2009.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher initial rating for his service-connected coronary artery disease.  His heart disorder has been evaluated under Diagnostic Code 7005.  Under this code, a 60 percent rating is warranted for a heart disorder resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of 30 to 50 percent.  38 C.F.R. § 4.104.

A July 2010 nuclear test showed an LVEF of 49 percent.  The Veteran testified that the severity of his coronary artery disease remained the same between September 2009 and July 2010 and did not get worse during this time.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 60 percent rating were met beginning September 16, 2009.


ORDER

An initial rating of at least 60 percent is granted for coronary artery disease beginning September 16, 2009, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran's last VA examination addressing his coronary artery disease was September 2010 and the record shows that he has been treated by a non-VA doctor since that time.  Records from the private doctor should be obtained and a new VA examination should be scheduled.  38 C.F.R. § 3.159(c); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.  

2.  Schedule the Veteran for one or more VA examinations to determine the current severity of his coronary artery disease.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


